1. Claims 1-8 have been canceled. The said claims were canceled in a Preliminary amendment.
2. No new claims have been added.
3. No new amendments have been made. Claims 9 and 16 were amended in a previous filing. 
4. Remarks drawn to rejection under 35 USC 103.
	Claims 9-16 are pending in the case.	

Claim 16 is allowable. Claim 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between claims 8-15 and claim 16, as set forth in the Office action mailed on 16 June 2021 (Final Rejection), is hereby withdrawn and claim 16 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
‘225 does not expressly teach the acetyl content of its product. Lain teaches that the acetyl groups and most of the glucuronic groups are split off. However, there is no teaching or suggestion in Laine regarding the acetyl content being in the claimed percentage range. Laine suggests acetylating the free hydroxyl groups to provide acetyl content of up to 50 wt%. Stajic teaches the need for PPS having a narrow molecular weight and high levels of sulfation. There is no suggestion in Stajic to have the acetyl content in the claimed range. There is no teaching suggestion or motivation in the combined teachings of the prior art to arrive at PPS having the molecular weight and acetyl content and use it in a method of inhibiting blood coagulation as instantly claimed.
Therefore, pending claims 9-16 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623